 



Exhibit 10.9

 

 

CONFIDENTIAL TREATMENT

The registrant is requesting confidential treatment of certain information which
has been omitted from Sections 4.4, 4.9, 4.11, 4.12, 4.13.5, 4.13.6, 4.13.7,
4.15, 4.16 and 9 of this Agreement. The omitted information has been separately
filed with the Securities and Exchange Commission.



 



[English translation from the original Russian language document]

 

CONTRACT No. СPА/ML-17

 

 

Moscow

March 1, 2013

 

ZAO "MegaLabs", incorporated and registered in accordance with laws of the
Russian Federation, hereinafter referred to as the "Customer", represented by
the Director on Operating activities V.Y. Starodubov, acting on the basis of
power of attorney No. 16-CEO-Ish-459/12 dated 07.12.2012, on the one hand, and
                                       and TOT MONEY LLC, incorporated and
registered in accordance with laws of the Russian Federation, hereinafter
referred to as the "Provider", represented by its General director, Ts.Kh.
Katsaev, acting on the basis of the Articles of Association, on the other hand
(hereinafter collectively referred to as the "Parties" and individually as the
"Party"), whereas the Parties warrant to each other that they have all necessary
rights, licenses, authorizations to enter into the above mentioned relations,
have concluded this Contract (hereinafter referred to as the "Contract") to the
following effect:

 

 

TERMS AND DEFINITIONS

 

The following terms are used for the purpose of this Contract:

 

1. Subscriber shall mean a Subscriber of MegaFon and a Visitor.

 

2. MegaFon Subscriber shall mean an individual, legal entity or individual
entrepreneur using communication services of the Operator with whom a contract
of communication service is concluded with allocation of a subscriber's number
or unique identification code for such a purpose.

 

3. Subscriber's Device shall mean a technical device including software legally
held by a Subscriber enabling the Subscriber to access communication services of
the Operators through connection of this terminal device to the communication
network of the Operator.

 

4. Video Call shall mean a dialup connection for the purpose of simultaneous
transmission of speech and image, to be set by the Operator using equipment of
its communication system between the Subscriber Device of the Subscriber and the
Information Center of the Provider through the Connection Point via Digital
Identifiers, allocated to the Provider.

 

5. Visitor shall mean a user of communication services concluding a contract of
communication service with one of the operators of mobile communications, other
than the Operator, and to whom services of the Operator are provided (national
and/or international roaming).

 

6. Input Traffic shall mean an aggregate of messages transmitted via the
communication network of the Operator (voice calls, video calls, SMS messages,
USSD messages, MMS messages) directed from the Information Center of the
Provider to Subscriber Devices of Subscribers through the Connection Point from
Digital Identifiers allocated to the Provider.

 

 

 

2



 

7. Voice call – voice dialup connection established by the Operator using
equipment of its communication network between the Subscriber Device of the
Subscriber and the Information Center of the Provider through the Connection
Point via Digital Identifiers, allocated to the Provider.

 

8. Subscriber's Request shall mean a request of the Subscriber to the
Information Center of the Provider by means of Voice Calls, Video Calls, SMS,
USSD and MMS messages, in order to get information-reference and entertainment
services.

 

9. Information Center of the Provider shall mean the service for receipt,
storage and processing of various Requests of Subscribers for the purpose to
provide information-reference and entertainment services to Subscribers of the
Operator. Contents of the Information Center mean an information resource the
composition whereof is determined by the Customer in accordance with Annexes
Nos. 4, 8 to this Contract.

 

10. Output Traffic shall mean the aggregate of messages (Subscribers' Requests)
transmitted via the communication network of the Operator (voice calls, video
calls, SMS messages, USSD messages, MMS messages) transmitted from Subscriber
Devices of Subscribers to Digital Identifiers allocated to the Provider through
the Connection Point.

 

11 Operator shall mean OJSC "MegaFon" providing mobile radiophone communication
services and related services in the territory of the Russian Federation under
the “MegaFon” service mark. For providing additional services to the Subscribers
the Operator shall use services of the Customer under the separate agreement
between the Operator and the Customer.

 

12. CbI – “Content by Installments” service according to the terms of which at
the request to the Provider’s Information center the Subscriber having
insufficient funds shall be provided with the payment delay for the purpose of
gaining profit from communication services (attraction of traffic) organizing
access between the Subscriber Device and the Information Center of the Provider
through the Connection Point.

 

13. Accounting Period shall mean a calendar month when the Provider provided
access between the Connection Point and the Information Center of the Provider
and attracted the traffic via Digital Identifiers, allocated to the Provider.

 

14. Previous Accounting Period shall mean a calendar month of the year preceded
to the Accounting Period.

 

15. Spam shall mean voice calls, video calls, dispatch of SMS messages, USSD
messages, MMS messages and other messages sent from various communication
channels without prior consent of Subscribers or misrepresenting Subscribers
about the nature of such messages and not enabling to identify the sender of the
message, including those containing a non-existent or false address of the
sender.

 

16. Connection Point shall be determined depending on using technology (Voice
Calls, Video Calls, SMS-, USSD- and MMS- messages) and specified in Annex No. 1
to this Contract.

 

17. Branch(es) of the Operator shall mean mentioned one or several branches of
OJSC "Megafon".

 

18. Digital Identifier shall mean a service number designated to provide
Operator Subscribers with access to the Information Center of the Provider via
Voice Calls, Video Calls, SMS-, USSD- и MMS- messages. Digital identifier(s) is
(are) to be allocated to the Provider by the Customer and /or the Operator and
is (are) specified in Annex No. 4 to this Contract.

 

19. MMS (Multimedia Message Service) shall mean a multimedia message containing
information in the digital, textual, graphic, audio, video format transmitted by
the Operator using equipment of its communication network between the Subscriber
Device of the Subscriber and the Information Center of the Provider through the
Connection Point via Digital Identifiers, allocated to the Provider.

 

20. SMS (Short Message Service) shall mean a short text message containing
information in the digital textual format transmitted by the Operator using
equipment of its communication network between the Subscriber Device of the
Subscriber and the Information Center of the Provider through the Connection
Point via Digital Identifiers, allocated to the Provider.

 

21. USSD (Unstructured Supplementary Service Data) shall mean a service enabling
to arrange for high-speed interactive interaction between a Subscriber and
service applications in the data transmission mode, transmitted by the Operator
using equipment of its communication network between the Subscriber Device of
the Subscriber and the Information Center of the Provider through the Connection
Point via Digital Identifiers, allocated to the Provider.

 



 

3

 

22. Fraud Traffic shall mean traffic organized with violation of conditions of
clause 2.1.7 hereof as well as requirements of the Customer for the purpose of
due fulfillment of this Contract by the Provider and/or third parties engaged by
it.

 

23. Prefix shall mean a combination of letters, digits or symbols contained in
the Subscriber's Request.

 

 

1. SUBJECT-MATTER OF THE CONTRACT

 

1.1. The Customer shall ensure access between the Connection Point and
Information Center of the Provider via Digital Identifiers to the Subscribers
for the purpose of fulfillment of obligations to the Operator.

 

1.2. The Provider shall ensure access between the Information Center of the
Provider and the Connection Point and attract traffic via Digital Identifiers
allocated to the Provider through organization of Subscribers' Request between
the Information Center of the Provider and the Connection Point.

 

1.3. The Customer shall determine the Contents of the Information Center of the
Provider by approval of the Provider's Request for determination of the
Information Center of the Provider according to the form given in Annex No. 8 to
this Contract. The Provider will send to the Customer a Request for
determination of the Information Center of the Provider by method to be
additionally agreed upon between the Parties. Contents of the Information Center
will be formed according to the interests of Subscribers determined by the
Customer and the Operator.

 

1.4. The Customer will pay to the Provider a fee for provision of access between
the Connection Point and the Information Center of the Provider and attraction
of traffic (hereinafter referred to as the "fee") to be calculated according to
Annex No.5 to this Contract in accordance with article 3 of this Contract.

 

1.5. Tariffing of Subscriber access to the Provider Information Center including
the cost of Subscribers' Requests shall be formed by the Customer according to
tariff classes approved by the Operator and published on the web site
www.megafon.ru in the section "For content providers". The Provider may ask the
Customer for a change of tariff for the Subscriber on the Digital Identifier at
least 30 (thirty) calendar days in advance and not more than 1 (One) time every
3 (Three) months. At that, the Customer shall inform the Provider on any changes
in the list of tariff classes at least 30 (thirty) calendar days in advance.

 

2. OBLIGATIONS OF THE PARTIES

 

2.1. Obligations of the Provider:

 

2.1.1. Ensure access between the Connection Point and the Information Center of
the Provider for Subscribers within the communication network of the Operator
and to attract traffic by Digital Identifiers mentioned in Annexes No. 4, under
the terms of Annex No. 1 hereto. At that, the Provider agrees to approve
contents of the Information Center of the Provider with the Customer in
accordance with Annex No. 8 to the Contract.

 

2.1.2. Provide access between the Connection Point and the Information Center
within 30 (Thirty) business days after the effective date of this Contract.

 

2.1.3. Inform Subscribers on its own on information contents and possibilities
of the Information Center of the Provider and on the procedure for provision and
use of services provided by the Provider via the Information Center of the
Provider.

 



 

4

 

2.1.4. Attract traffic over the Accounting Period so that the average cost of
attracted Output Traffic per each Digital Identifier allocated to the Provider
according to Annex No. 4 to this Contract would be at least 50,000 (Fifty
thousand) rubles inclusive of VAT (the minimum average cost of attracted
traffic).

 

2.1.5. Process Output Traffic from Subscribers to Digital identifiers and by
technologies specified in Annex No. 4 hereto using the Information Center in
accordance with terms of Annex No. 1 hereto;

 

2.1.6. Ensure daily and round-the-clock provision of access between the
Connection Point and the Information Center other than breaks to carry out
necessary preventive and repair works which will be planned by the Parties for
hours of the minimum load.

 

2.1.7. Not to use allocated Digital identifiers, connection to equipment of the
Customer and any other means of delivery of information to Subscribers of the
Operator:

· To organize SPAM;

· To dispatch unfair advertisement, anti-advertisement;

· To get confidential information about Subscribers and third parties (unless
Subscribers and/or third parties voluntarily provide such confidential
information about themselves);

· To distribute harmful software;

· For blackmail, i.e. request to transfer alien property or property right or
commission of other proprietary acts under the threat of violence, destruction
or damage of alien property or under the threat of distribution of data
dishonoring the Subscriber or his/her relatives or other data which may cause
material damage to rights or legal interests of the Subscriber or his/her
relatives.

· To organize services with incorrect indication of cost and/or other parameters
thereof including indication of cost without indication as to inclusiveness or
exclusiveness of VAT;

· For unfair service (partial provision, full absence of service after payment
by a Subscriber);

· Not in accordance with Contents of the Information Center of the Provider as
specified in Annex No. 4;

· To distribute information prohibited for distribution under applicable laws of
the Russian Federation or incompliant with applicable ethical norms and
principles, offending human dignity, promoting violence, race or national
hostility etc., pornographic information;

· To provide services for transfer of funds from a personal account of a
Subscriber to digital wallets such as WebMoney, Yandex Monedy etc., not agreed
with the Customer;

· To take other illegal acts aimed to gain profit.

 

2.1.8. Not to attract any Input Traffic upon expiration of 60 (Sixty) days after
receipt of the last Request of a Subscriber. Repeated attraction of traffic is
possible only via digital identifiers set in annex No. 4 to this Contract,
whereto a Subscriber's Request is sent, but not more than once per month for
each Subscriber's number. Traffic may be attracted by the Provider only through
organization of Subscribers' Requests between the Connection Point of the
Operator and the Information Center of the Provider within 60 (Sixty) days after
receipt of the last Request from a Subscriber and only upon agreement with the
Customer.

 

2.1.9. To ensure compliance of contents of the Information Center of the
Provider and Input Traffic with norms of applicable laws of the Russian
Federation.

 

2.1.10. Not to use trademarks and service marks of the Operator and/or the
Customer in advertisement of its goods, services or contents of the Information
center without approval of the Customer and also for organization of SPAM.

 

2.1.11. When attracting traffic the Provider shall not cause any damage to the
Operator and/or the Customer including damage of business reputation of the
Customer, Subscribers and third parties. No moral harm shall be caused to
individuals.

 

2.1.12. In case of a written or oral complaint (claim) against the Customer
and/or the Operator from a Subscriber or other interested persons or competent
governmental authorities when a claim is submitted against the Customer and/or
the Operator as regard to contents of the Information Center poor quality
provision of access or refusal of access to the Information Center, improper
advertisement of the Information Center, to carry out work in accordance with
Annex No. 2 to this Contract.

 



 

5

 

2.1.13. In case of a written or oral complaint (claim) of Subscribers to the
Customer/the Operator and/or Provider because of receipt of Input Traffic not
ordered by the Subscriber, to ensure measures according to Annex No. 2 to this
Contract.

 

2.1.14. To fully bear expenses associated with operation of a communication
channel, development and modernization of technical means involved to connect to
the area of responsibility of the Provider in accordance with Annex No. 1 to
this Contract.

 

2.1.15. To warrant that the aggregate cost of Input and Output Traffic over all
Digital Identifiers over the Accounting Period, calculated according to Table
5.1 of Annex No. 5 hereto will not exceed the cost of the Input Traffic
calculated at the tariff rate applicable to the Subscriber, as determined in
Annex No. 5 hereto over all Digital identifiers. Details of traffic shall be
fixed in a monthly Certificate of Provided Services according to the form of
Annex No. 3 hereto.

 

2.1.16. To timely and correctly provide documents required for settlements under
this Contract.

 

2.1.17. For sending response messages to Requests of Subscribers to use a
communication channel between own equipment and the Connection Point.

 

2.1.18. If the Provider engages any third parties for fulfillment of obligations
under this Contract, by provision of Digital identifiers to third parties, the
Provider obliges to conclude a written contract with such a third party. The
contract with the third party shall contain requirements of the Customer to use
of Digital Identifiers prescribed in clauses 2.1.7-2.1.10, 2.1.19 and 2.1.20 and
the list of Digital Identifiers provided to the third party. The Provider
obliges, at the request of the Customer to provide a full list of third parties
including their registration or passport data and certified copies of contracts
with third parties including the list of Digital Identifiers allocated to the
third party, not later than 3 (Three) business days after the relevant request
of the Customer. At that, the contract with a third party shall provide for the
consent of the third party to disclosure of his/her personal data to the
Customer by the Provider for the purposes of this Contract, and such consent
should be obtained. The list of Digital Identifiers which may be transferred by
the Provider to third parties under relevant contracts shall be specified by the
Parties in Annex No. 4 to the Contract. The other Digital Identifiers not
directly listed in Annex No. 4 as to be transferred to third parties, may not be
transferred by the Provider to third parties.

 

2.1.19. If traffic is attracted by Voice Calls to Digital Identifiers, the
Provider obliges to inform Subscribers that the service is provided for a fee by
a voice information message lasting not longer than 2 (Two) seconds from
commencement of the contact as follows: "The service is for a fee".

 

2.1.20. If the Provider offers any stimulating lotteries, actions, quizzes or
other incentives (hereinafter referred to as the "Incentives") using Digital
identifiers subject to provision of prizes to Subscribers, the Provider shall
get an authorization of the Customer to undertake such Incentives before
undertaking the same by the method under an agreement between the Parties. If
the Customer authorizes the Provider to hold an Incentive, the Provider obliges
to inform Subscribers on tax consequences of obtainment of prizes by
Subscribers. The Provider shall not carry out lotteries, gambling using Digital
Identifiers or provide services not relating to information-reference and
entertainment services.

 

2.1.21. The Provider shall on the quarterly basis not later than 10 (ten)
calendar days after termination of the last month of a quarter and at the
request of the Customer send to the Customer a certificate of verification of
settlements in break-up for the Branches. A copy of the certificate of
verification of settlements shall be sent by fax, email and the original – with
a courier or registered letter.

 

2.2. Obligations and Rights of the Customer:

 

2.2.1 To enable connection of the Provider to the Connection Point. To carry out
receipt and transmission of Input and Output Traffic to Digital Identifiers
according to Annex No. 4 and in accordance with Annex No. 1 to this Contract.

 



 

6

 

2.2.2. To provide Subscribers within the communication network of the Operator
with technical possibility of access between the Subscriber Device and the Point
of Connection to Digital Identifiers as specified in Annex No. 4 to this
Contract.

 

2.2.3. Upon Requests of Subscribers to Digital Identifiers allocated to the
Provider to transfer the actual subscriber's number of the requesting Subscriber
to the Provider for the purposes of identification and further interaction with
it.

 

2.2.4 To fully bear expenses associated with operation of CPA System,
development and modernization of technical means involved to connect to the area
of responsibility of the Customer in accordance with Annex No. 1 to this
Contract.

 

2.2.5. To timely make settlements with the Provider in accordance with article 3
of this Contract "Settlements" at such amounts as determined according to Annex
No. 5 to this Contract.

 

2.2.6. The Customer is entitled to control Contents of the Information Center of
the Provider and quality of information-reference and entertainment services
provided by the Provider to Subscribers by Digital Identifiers through internet
monitoring of WEB sites and by engagement of experts in that area and, if any
facts of violation are identified, to timely suspend access of Subscribers
between the Subscriber Device and the Information Center of the Provider through
the Connection Point or to extra judicially terminate the Contract by unilateral
refusal to fulfill obligations under the Contract subject to notification of the
Provider in writing.

 

2.3. Joint Obligations of the Parties:

 

2.3.1. The Provider obliges to inform in writing the Customer on all changes in
the name, form of incorporation, address of location, actual address of location
and postal address, INN (Taxpayer Identification Number), banking and other
details as well as contact details given in Annex No. 7 to this Contract. The
term of notice is within 3 (Three) calendar days after relevant change.

 

2.3.2. The Customer obliges to notify the Provider in writing on all changes in
the name, form of incorporation, address of location, actual address of location
and postal address, INN (Taxpayer Identification Number), banking and other
details as well as contact details given in Annex No. 7 to this Contract
provided that such information concerns changes in relation to the Customer. The
term of notice is within 3 (Three) calendar days after relevant change.

 

3. SETTLEMENTS

 

3.1. The Customer shall pay the fee to the provider at such amounts as
determined in Annexes Nos. 5 and 6 to this Contract within the terms under
clause 3.6 hereof. The amount of the fee is to be determined in rubles exclusive
of VAT.

 

3.2. The fee shall be paid to the Provider only from the traffic paid by
Subscribers. In case of payment by Subscribers of access to the Information
Center of the Provider (Subscribers' Requests) within further 90 (Ninety)
calendar days, the amount of the Provider's fee will be recalculated in the
following Accounting Periods according to tariff rates set in periods of actual
provision by the Provider of access between the Connection Point and the
Information Center of the Provider and amount of attracted traffic.

 

3.3. On the monthly basis, within first 3 (Three) business days of the month
following the Accounting Period the Provider will provide the Customer with a
report on the volume of Input and Output Traffic to Digital Identifiers
according to the form of Annex No. 3 to this Contract, at the email address of
the Customer specified in Annex No. 7.

 

3.4. On the monthly basis, within 3 (Three) business days of the month following
the Accounting Period, the Customer shall send to the Provider at the email
address mentioned in Annex No.7 a report on the volume of Input and Output
Traffic on Digital Identifiers according to the form of Annex No. 3 to this
Contract (hereinafter referred to as the "Report of the Customer"). In case of
any violations in the accounting period, the Customer's report shall contain the
list of violations associated with non-observance of conditions of the Contract
by the Provider and description thereof.

 



 

7

 

3.5. The Provider will deliver to the Customer, not later than 5 (Five) business
days after the month following the Accounting Period, original bill, Certificate
of Provided Services and Report of the Customer according to the form of Annex
No. 3 to this Contract. The invoice shall be issued in accordance with such
procedure and within such terms as determined in clause 3 of article 169 of the
Tax Code of the Russian Federation.

 

The Certificate of Provided Services, bill and invoice shall be executed on the
basis of the Report of the Customer. The Certificate of Provided Services shall
contain information on fines accrued against the Provider for non-observance of
conditions of the Contract. When signing the Customer's Report and Certificate
of Provided Services, the Provider recognizes violations of conditions of the
Contract and the amount of accrued fines. The date of receipt of documents by
the Customer from the Provider shall be the date of notification on delivery of
the registered letter or the date of acknowledgement of receipt in case of a
courier delivery.

 

3.6. If the Customer does not have any complaints against quality of access
between the Connection Point and the Information Center of the Provider,
contents of the Information Center of the Provider, quality of
information-reference and entertainment services provided by the Provider to
Subscribers of the Customer through Digital Identifiers, the Customer agrees to
sign a Certificate of Provided Services and to pay the bill issued by the
Provider according to data of the Report of the Customer by transfer of funds to
the settlement account of the Provider not later than 15 (Fifteen) banking days
after receipt of originals of the bill, invoice and Certificate of Provided
Services. In case of any complaints, the Customer shall send a reasoned refusal
to the Provider with the list of revealed defects within 5 (Five) business days.

 

3.7. In case of any deviation in data contained in reports of the Customer and
reports of the Provider on the total volume of monthly attracted Input and
Output Traffic admitted to Digital Identifiers by more than 5% (Five percent),
the Customer will pay the fee to the Provider on the basis of the Customer's
data within the terms stipulated in clause 3.6 of this Contract, until
clarification of reasons for such deviation. In order to find out reasons for
deviation in accounting data, the Customer and the Provider shall carry out
detailed verification according to Annex No. 6 to this Contract. Detailed
verification shall be done only after the Provider delivers documents prepared
on the basis of the Report of the Customer.

 

3.8. In case of deviation in data in reports of the Parties as regard to the
total volume of monthly attracted Input and Output Traffic admitted to Digital
Identifiers by less than 5% (Five percent) inclusively, the Customer will pay to
the Provider the fee according to data of the Report of the Customer within the
terms specified in clause 3.6. of this Contract.

 

3.9. The fee will be paid to the Provider only after the Customer receives
original documents listed in clause 3.5. of this Contract.

 

3.10. Subject to consent of the Customer, documents may be delivered by fax
and/or email according to contact details contained in Annex No.7 to this
Contract, subject to immediate sending of original documents by mail or with a
courier.

 

3.11. The Customer may change terms and conditions of settlements hereunder. At
that, the Customer shall send to the Provider a notice not later than 30
(Thirty) calendar days prior to the planned date of such change.

 

3.12. The date of settlement of the Provider's bill will mean the date of debit
of funds from the settlement account of the Customer. Payment of the fee to the
Provider by the Customer shall be made from the settlement account of the
Customer specified in Annex No. 7 hereto. All documentation under this article 3
"Settlements" of this Contract shall be sent to the Customer’s address,
mentioned in Annex No. 7 to this Contract.

 



 

8

 

4. LIABILITY OF THE PARTIES

 

4.1. The Parties shall be liable for non-fulfillment or improper fulfillment of
obligations under this Contract in accordance with such procedure and at such
amounts as determined by applicable laws of the Russian Federation and this
Contract.

 

4.2. The Customer shall not be liable for quality and accuracy of Contents of
the Information Center of the Provider. The sole liability for quality and
Contents of the Information Center of the Provider shall be borne by the
Provider. In case of any third parties claims against quality and contents of
the Information Center, the Provider obliges to settle such claims on its own.

 

4.3. If the Provider does not observe conditions of clause 2.1.4 of this
Contract within 3 (Three) months, the Customer is entitled to extra judicially
terminate the Contract by unilateral refusal to fulfill its obligations under
the Contract, subject to notification of the Provider in writing.

 

4.4. If the Provider fails to observe conditions of clause 2.1.15 of this
Contract, traffic will be deemed not attracted by the Provider and no fee will
be paid to the Provider by the Customer, the Provider will pay the fine at the
amount of [●]* per each event of such violation plus the cost of Input and
Output Traffic, calculated according to Table 5.1 of Annex No. 5 to this
Contract, over the entire Accounting Period. Besides, the Customer may block
Digital Identifiers for 1 (One) month or extra judicially terminate the Contract
by unilateral refusal to fulfill its obligations under the Contract, subject to
notification of the Provider in writing.

 

4.5. The Provider warrants that contents of the Information Center complies with
norms of applicable laws of the Russian Federation as well as norms of
international law. The Provider obliges to reimburse to the Customer any damage
caused by all charges imposed on the Customer due to violations by the Provider
of applicable laws and due to claims against quality, accuracy of Contents of
the Information Center subject to delivery by the Customer to the Provider of
appropriate documents evidencing such damage caused to the Customer.

 

4.6. If any judicial or other decision is issued against the Customer (as a
result of illegal acts of the Provider in connection with fulfillment of this
Contract, providing for charging of the Customer, the Provider shall compensate
to the Customer the full damage including all legal fees not later than 5 (Five)
business days after receipt of the request from the Customer on the basis of the
Customers's invoice accompanied by a copy of the claim (decision, determination,
writ of execution etc.).

 

4.7. If the Provider refuses to pay the invoice within 5 (Five) Business days
after receipt of the request from the Customer for compensation of the damage
caused to the Customer pursuant to clauses 4.5, 4.6 of this Contract, the
Customer may extra judicially terminate the Contract by unilateral refusal to
fulfill its obligations under the Contract, subject to notification of the
Provider in writing.

 

4.8. The Customer reserves the right to extra judicially terminate the Contract
by unilateral refusal to fulfill its obligations under the Contract, subject to
notification of the Provider not later than 7 (Seven) calendar days, in case of
use of the communication channel and Digital identifiers by the provider for the
purposes not relating to the subject-matter of this Contract.

 

4.9. If the Provider violates clause 2.1.18 of this Contract, the Customer may
charge the Provider with a fine at the amount of [●]* on the lump-sum per each
violation or hold the amount of the fine against the amount of the fee payable
to the Provider for Accounting Period when the violation was committed. The
Customer may terminate this Contract in extrajudicial order by unilateral
refusal to fulfill its obligations subject to notification of the Provider.

 

4.10. If the Provider fails to fulfill conditions of clause 2.1.2 of this
Contract, the Customer may extra judicially terminate the Contract by unilateral
refusal to fulfill its obligations under the Contract, subject to notification
of the Provider in writing.

 



 

* Omitted pursuant to request for confidential treatment.

 



 

9

 

 

4.11. In case of non-observance of the term of delivery of documents according
to clause 3.5 hereof, subject to timely fulfillment by the Customer of
obligations under clause 3.4 of the Contract, the Customer may charge the
Provider with a fine at the amount of [●]* per each event of default, postpone
settlements with the Provider to the next Accounting Period and temporarily
suspend acceptance and transmission of Input and Output Traffic to Digital
identifiers of the Provider until fulfillment of conditions of clause 3.5. of
this Contract in full.

 

4.12. If the Provider fails to fulfill conditions of clause 2.1.10. of this
Contract, the Customer may charge the Provider with a fine at the amount of [●]*
on the lump-sum basis per each event of default by holding the amount of the
fine against the amount of the fee payable to the Provider for the Accounting
Period when the default happened. If the mentioned above amount of the fine is
more than [●]* of the amount of the fee payable to the Provider the Customer may
hold fine in amount of [●]* of the fee of the Provider, but not less than [●]*.
In addition, the Customer may extra judicially terminate the Contract by
unilateral refusal to fulfill its obligations under this Contract, subject to
notification of the Provider in writing.

 

4.13. If the Customer receives any claim from a Subscriber or third parties or
if the Customer discovers any facts of violation by the Provider of conditions
under clause 2.1.7 of the Contract, the Parties shall act in accordance with
Annex No. 2 to the Contract, at that:

 

4.13.1. The Customer may repay funds to all affected Subscribers identified by
the Customer and/or the Operator subject to further withholding of the full
amount of Fraud Traffic from the Provider's fee;

 

4.13.2. The Customer may apply penalties for the same default under clause 2.1.7
of this Contract for so many times as the number of the Operator's Branches
where the default happened according to Table No. 1

 

4.13.3 The Customer may apply penalties for the various defaults under clause
2.1.7 of this Contract under the same Digital identifiers in each Operator’s
Branches for so many times as the number of the Operator's Branches where the
default happened according to Table No. 1

 

4.13.4. If the Provider violates clause No. 2 of Annex No. 2 the Customer may
repeatedly apply penalties in the same Accounting Period if the Provider
violates clause 2.1.7 of this Contract and if the Customer already applied
penalties.

 

4.13.5. In cases mentioned in Annex No.2 the Customer may apply penalties
against the Provider taking into account volumes of Input and Fraud Traffic
under the Digital Identifier at use whereof defaults happened, during Accounting
Period when defaults happened, but not more than [●]* of the amount of fee for
attraction of traffic under the Digital identifier and not less than [●]*,
calculated according to Table No. 1:

 

 



 

* Omitted pursuant to request for confidential treatment.

 



 

10

 

 

Table No.1

 

 

Share of Fraud Traffic, % Fine, rubles Total amount of all withholdings, rubles
[●]* [●]* [●]* [●]* [●]* [●]* [●]* [●]* [●]* [●]* [●]* [●]* [●]* [●]* [●]* [●]*
[●]* [●]*

Share of Fraud Traffic Kfraud shall be calculated as follows:

 

[●]*,

 

where:

[●]*

 

[●]*

 

4.13.6. In cases mentioned in Annex No. 2 of this Contract the Customer can’t
apply penalties if the revenue for Fraud Traffic (Rfraud) under the Digital
Identifier for Accounting Period when defaults happened would be at least not
more than [●]* without VAT.

 

4.13.7..If it is impossible to single out Fraud Traffic in the total traffic,
the Customer may charge the Provider with a fine at the amount of [●]* per each
event of default by holding the amount of the fine against the amount of the fee
payable to the Provider. If the mentioned above amount of the fine would be at
least more than [●]* of the fee for the Digital identifier the Customer may hold
fine in amount of [●]* of the fee for Digital identifier, but not less than
[●]*. At that traffic unpaid by the Subscribers, identified via contacts between
the Subscribers and the Operator can’t be applied in settlement of accounts.

 

4.13.8. If the Customer is not able to single out Fraud Traffic, the Provider
may determine traffic on its own and to agree with the Customer the amount to be
withheld from the fee.

 

4.13.9. If the Customer accepts evidences provided by the Provider on any
involvement on its part and the part of third parties engaged by it in defaults
under clause 2.1.7 of the Contract, the Customer shall not apply any penalties
and withhold the cost of revealed Fraud Traffic from the fee".

 

4.14. If the Provider defaults under clause 2.1.11. of this Contract, the
Provider shall compensate any caused damage to the Customer, Subscribers or
third parties in full.

 

4.15. If the Provider defaults under clause 2.1.19 of this Contract, the
Customer may charge the Provider with a fine at the amount of [●]* per each
event of such default or set off the amount of the fine against the amount of
the fee payable to the Provider for the Accounting Period when the default
happened. The Customer shall pay fee to the Provider subject to held fine.

 

4.16. If the Provider defaults under clause 6.12 of this Contract, the Customer
may exterminate this Contract in extrajudicial order by means of unilateral
refusal to fulfill its obligations hereto subject to notification of the
Provider in written. If the Provider violates clause 6.12 of this Contract the
Customer also may charge the Provider with a fine at the amount of [●]*. The
Customer may hold the amount of fine from the fee of Provider.

 

 



 

* Omitted pursuant to request for confidential treatment.

 



 

11

 

4.17. The sum of fines to all Digital Identifiers shall be held from the sum of
fee of the Provider. If the sum of fee of the Provider would be less than the
sum of fines to all Digital Identifiers the fine shall be exhibited as separate
account.

 

5. CONFIDENTIALITY

 

5.1. Confidential information shall mean any technical, commercial, financial
information, directly or indirectly relating to relations between the Parties,
other activities of the Parties or their partners (legal entities of
individuals) not published in public printed editions, user documentation for
equipment or otherwise disclosed for free access and becoming known to the
Parties in the course of fulfillment of this Contract or preliminary
negotiations for conclusion hereof.

 

5.2. The Parties agree not to disclose any confidential information to third
parties and not to otherwise use the same other than for fulfillment of
obligations under this Contract. The Parties oblige to undertake all necessary
efforts to prevent disclosure of confidential information by their employees, in
particular, after their dismissal.

 

5.3. Efforts taken by the Parties to prevent disclosure of confidential
information shall be at least as strict as efforts taken by them to prevent
disclosure of their own information deemed confidential by the Parties.

 

5.4. The Parties are responsible for maintenance of confidentiality of any
documentation, information, knowledge, experience and results obtained
hereunder. The Parties will take all necessary efforts to prevent disclosure of
such data and will ensure observance of confidentiality by individuals, legal
entities to whom the Parties provide access to such documents.

 

5.5. Confidentiality obligations will remain in force within 5 (Five) years
after termination of this Contract.

 

5.6. Confidentiality obligations shall not apply when disclosure of information
is required under applicable laws of the Russian Federation or if confidential
information becomes public.

 

6. OTHER PROVISIONS

 

6.1. Any amendments and supplements to this Contract will be valid only if they
are executed in writing and signed by authorized representatives of the Parties.

 

6.2. The Provider may engage third parties for accomplishment of duties being
the subject-matter of this Contract, subject to observance of confidentially
conditions by such persons. At that, the Provider will remain liable for acts of
third parties to the Customer.

 

6.3. Neither Party may assign its rights and obligations under this Contract.
Each Party recognizes the rights of the other Party for all trademarks, service
marks and other intellectual property belonging to the Party and will not
however use the same without prior written consent of the other Party.

 

6.4. The Parties will take all efforts to resolve disputes by means of
negotiations.

 

6.5. In case of non-achievement of an agreement and impossibility to come to a
compromise, a dispute will be referred to a court at the location of the
Customer.

 

6.6. All notices or communications of the Customer sent for the purpose of
fulfillment or interpretation of this Contract shall be executed in writing and
sent by email or fax at the address of the Provider mentioned in article 9 of
this Contract. Notices and communications mentioned in this Contract shall be
additionally sent with a courier or registered letter within 7 (seven) calendar
days (according to the date of the receipt of the postal organization).

 

 



 

12

 

 

6.7. All notices or communications of the Provider sent for the purpose of
fulfillment or interpretation of this Contract shall be executed in writing and
sent by email or fax at the address of the Customer, specified in Annex No. 7
and article 9 hereof, respectively. Notices and communications mentioned in this
Contract shall be additionally sent with a courier or registered letter within 7
(seven) calendar days (according to the date of the receipt of the postal
organization).

 

6.8. This Contract is executed in the Russian language in 2 (Two) counterparts
having the same legal force, one counterpart for the Provider and the Customer.

 

6.9. Additional aspects of relations between the Parties shall be determined in
accordance with Annexes to this Contract:

· Annex No.1 "Requirements of the Customer to operative and technical
interaction and liability of the Parties at organization of access to the
Connection Point"

· Annex No.2 "The procedure for interaction between the parties at preparation
of responses to probable claims and complaints".

· Annex No.3 "Forms of monthly documents".

· Annex No.4 "The list of allocated Digital Identifiers" .

· Annex No.5 "Minutes of agreement upon the amount of the Provider's fee".

· Annex No.6 "The procedure for verification of data on admitted traffic".

· Annex No.7 "Contact details of the Parties".

· Annex No.8 The form of the Provider's Request for determination of contents of
the Information Center of the Provider.

 

All the above listed Annexes to this Contract represent integral parts hereof.

 

6.10. The Parties warrant to each other that they possess all necessary rights,
licenses, authorizations in accordance with applicable laws of the Russian
Federation to enter the above determined relations, conclude this Contract, take
the above steps and fulfill obligations under this Contract.

 

6.11. The Parties represent that there are no obstacles preventing them from
fulfillment of their obligations hereunder.

 

6.12. No claim of the Provider against the Customer arising within the framework
of this Contract may be assigned to a third party.

 

7. TERM AND TERMINATION OF THE CONTRACT

 

7.1. This Contract will become effective since signing and shall remain in force
within one calendar year. The Contract is deemed extended for each further
calendar year under the same conditions unless either of the Parties requires
termination of the Contract at least 30 (Thirty) days prior to expiration of the
term. This Contract may be terminated in cases prescribed by laws of the Russian
Federation and/or third Contract.

 

7.2. The Contract may be extra judicially terminated at the initiative of the
Customer by unilateral refusal to fulfill its obligations under the Contract,
subject to notification of the Provider to that effect at least 7 (Seven)
calendar days prior to the proposed date of termination, other than in cases
described in clauses 2.2.6, 4.3, 4.4, 4.7, 4.9, 4.10, 4.12, 4.16 of this
Contract. At that, the Parties shall make mutual settlements.

 

7.3. The Contract may be extra judicially terminated by the Provider by
unilateral refusal to fulfill its obligations under the Contract, subject to
notification of the Customer to that effect at least 14 (Fourteen) calendar days
prior to the proposed date of termination. At that, the Parties shall make
mutual settlements.

 

7.4. Termination of the Contract for any reason will not release the Parties
from the obligation to fully repay their debts, if any, over the entire period
prior to termination of this Contract.

 



 

13

 

8. FORCE-MAJEURE

 

8.1. The Parties to this Contract will be released from liability for full or
partial non-fulfillment of their obligations if such non-fulfillment directly
results from any force-majeure, i.e. events which could not be foreseen or
prevented. Such events include: natural disasters, military acts, adoption by
governmental authorities or local authorities of regulatory or law enforcement
acts and other steps beyond reasonable foreseeing and control of the Parties.

 

8.2. In case of events mentioned in clause 8.1. of this Contract, each Party
shall, not later than 5 (Five) days after occurrence of such events, notify the
other Party thereon in writing with attachment of an evidence issued by the
Chamber of Industry and Commerce or another competent authority. The notice
shall contain data on the nature of events, assessment of impact thereof on the
possibility of fulfillment by the Party of its obligations under this Contract
and estimated terms of existence thereof.

 

8.3. In case of events mentioned in clause 8.1. of this Contract, the term of
fulfillment by the Party of obligations under this Contract will be postponed
pro rata the period of time when such events exist.

 

8.4. If force-majeure lasts for more than one month, the Parties will take
additional negotiations to find alternative methods of fulfillment of this
Contract, or this Contract will be terminated at the initiative of either of the
Parties.

 

9. ADDRESSES AND BANKING DETAILS OF THE PARTIES

 

  THE CUSTOMER: THE PROVIDER: Address of location: d. 40,str.  4, Bolshaya
Ordynka street, Moscow, 119017 d. 57, str. 1, Dubininskaya street, Moscow,
115054 Postal address: d. 40, str, 4, Bolshaya Ordynka street, Moscow, 119017 d.
82, Marata Street, Saint Petersburg, 191119 INN (Taxpayer Identification Number)
[●]* [●]* Settlement account [●]* [●]* Bank's name Sberbank of Russia OAO, the
city of Moscow OAO ‘’ALPHA-BANK’’, the city of Moscow Correspondent account [●]*
[●]* BIC (Bank Identification Code) [●]* [●]* KPP (Tax Registration Reason Code)
[●]* [●]*

 

 



 

* Omitted pursuant to request for confidential treatment.

 



 

14

 

10. SIGNATURES OF THE PARTIES

 

 

On behalf of the Customer:

 

V.Y. Starodubov/_/s/ Starodubov__________________/

 

 

On behalf of the Provider:

 

Ts.Kh.Katsaev/_/s/ Katsaev______________________/

 



 

15

 

 

CONFIDENTIAL TREATMENT

The registrant is requesting confidential treatment of certain information which
has been omitted from Sections 3.1.9 and 3.2.9 of this Annex. The omitted
information has been separately filed with the Securities and Exchange
Commission.



 

[English translation from the original Russian language document]

 



 

Annex No. 1

to Contract No. СРА/ML-17

Dated March 1, 2013



 

"Requirements of the Customer to operative and technical interaction and
liability of the Parties at organization of access to the Connection Point"

 

Moscow

March 1 , 2013

 

ZAO "MegaLabs", incorporated and registered in accordance with laws of the
Russian Federation, hereinafter referred to as the "Customer", represented by
the Director on Operating activities V.Y. Starodubov, acting on the basis of
power of attorney No. 16-CEO-Ish-459/12 dated 07.12.2012, on the one hand,
                                              and TOT MONEY LLC, incorporated
and registered in accordance with laws of the Russian Federation, hereinafter
referred to as the "Provider", represented by the General Director Ts. Kh.
Katsaev acting on the basis of the Articles of Association, on the other hand
(hereinafter the Customer and the Provider are collectively referred to as the
"Parties" and individually as the "Party"), have agreed to the following effect:

 

1. Terms and definitions

 

All terms and definitions not defined in this Annex shall correspond to terms
and definitions given in the Contract.

The Connection Point is:

 

“Messaging Network Content provider access Centre” (CPA) system – Software and
technical complex which provides interaction between information system of the
Customer and information system of the Provider.

 

2. MUTUAL CONNECTION AND AREAS OF RESPONSIBILITY OF THE PARTIES

 

2.1. Voice Dialup Connection

 

Connection of the Information Center of the Provider to the Connection Point
shall be exercised by one of the below listed methods:

 

2.1.1. By readdressing of all incoming calls from Digital Identifiers to the
internal number in the communication network of the Operator. In this case the
connection point is the SIM card with an assigned internal number in the
communication network of the Operator whereto readdressing is made. The SIM card
is to be issued by the Operator to the Provider on the basis of a separate
Contract.

 

2.1.2. By means of physical connection of switching equipment of the Operator
and/or the Customer to the Information Center of the Provider by Digital
Channels Е1, interface G.703/G.704, if the Operator and the Provider are
technologically ready to realization of such scheme. Carrying capacity of Е1
channels and the number thereof shall be determined in the course of operation
depending on load according to criteria of quality determined in section 3 of
this Annex. Type of signaling: EDSS1. Electrical parameters in the connection
point shall comply with recommendations of МСЭ-Т G.703, load resistance of
balanced cables is 120 Om. In this case the connection point will be the point
of connection of the E1 channel to the Operator's DDF.



 

16

 

2.1.3. By readdressing all incoming calls from Digital Identifiers to the number
of PT. This method of connection may be done by the Parties as follows:

 

2.1.3.1. For the Federal connection by readdressing to the pool of the Federal
routing numbers of connection operators which provide traffic termination on
equipment of the Provider.

 

2.1.3.2. For the local connection subject to compulsory assignment of the PT
number to the region of assignment of the Operator's numbering.

 

2.2. Dialup connection for the purpose of simultaneous transmission of speech
and image (Video Call)

 

Connection of the Information Center of the Provider to technological equipment
of the Operator and/or the Customer shall be exercised by physical connection of
the Operator's and/or the Customer’s switch equipment to the Information Center
of the Provider by Digital Channels Е1, interface G.703/G.704, if the Customer
and the Provider are technologically ready to realization of such scheme.
Carrying capacity of Е1 channels and the number thereof shall be determined in
the course of operation depending on load. Type of signaling: ISUP. Electrical
parameters in the connection point shall comply with recommendations of МСЭ-Т
G.703, load resistance of balanced cables is 120 Om. In this case the connection
point will be the point of connection of the E1 channel to the Operator's DDF
TMR=64Kbit/s.

 

2.3.Connection to transmit text messages (SMS messages)

 

For transmission of Subscribers' Requests to the Provider and sending response
messages, a communication channel between the Connection Point and the
Provider's equipment is used. The software and hardware complex of the Provider
is connected to the Connection Point via the protocol SMPP v.3.4 via Internet.
The Provider on its part sets channel forming equipment (e.g. Cisco with the
operational system IOS and support of IP/FW/IPSec 3DES or functionally
equivalent one) to connect via Internet. In this case the connection point is
the last switch device of the Internet provider providing the Party with an
allocated Internet access channel.

 

2.4. Connection to transmit non-structured messages (USSD messages)

 

To transmit session requests to the Provider, a communication channel is used
between the Connection Point and server equipment of the Provider. The software
and hardware complex of the Provider is connected to the Operator's USSDC via
the protocol SMPP v3.4 via Internet. The Provider on its part sets channel
forming equipment (e.g. Cisco with the operational system IOS and support of
IP/FW/IPSec 3DES or functionally equivalent one) to connect via Internet. In
this case the connection point is the last switch device of the Internet
provider providing the Party with an allocated Internet access channel.

 

2.5. Connection for transmission of multimedia messages (MMS messages)

 

Interaction of the Information Center of the Provider and the Connection Point
is exercised via the protocol EAIF or MM7. For transmission of Subscribers'
requests to the Provider and sending response messages, a communication channel
shall be used between the Connection Point and Provider's equipment for
transmission of multimedia MMS messages. The hardware and software complex of
the Provider may be connected to the Connection Point via Internet. The Provider
on its part sets channel forming equipment (e.g. Cisco with the operational
system IOS and support of IP/FW/IPSec 3DES or functionally equivalent one) to
connect via Internet. In this case the connection point is the last switch
device of the Internet provider providing the Party with an allocated Internet
access channel

 



 

17

 

2.7. Areas of responsibility of the Parties

 

2.7.1. The area of responsibility of the Customer includes all technical
facilities of the Customer and the Operator from the Subscriber Device to the
Connection Point including intermediate switchboards, unless otherwise is agreed
between the Parties.

 

2.7.2. The area of responsibility of the Provider includes all technical devices
belonging to the Provider or leased by it including intermediate switchboards,
from the Connection Point to the Information Center of the Provider.

 

3. CRITERIA OF QUALITY AND OPERATIVE TECHNICAL INTERACTION OF THE PARTIES

 

3.1. QUALITY CRITERIA for Voice connections

 

The level of lost calls in any direction shall not exceed 1% per hour of the
maximum load (HML).

 

Intensity of load on signal lines shall not exceed 0.2 Erl per signal line. In
case of continuous excess of real values of load intensity above the mentioned
one, the Parties agree to arrange for additional signal lines within three days
since the date of reasoned request of one of the Parties.

 

Minutes of operative and technical cooperation of the Parties

 

3.1.1 The Parties oblige to maintain technical facilities and devices in their
networks and to ensure due functioning thereof in accordance with:

· technical documentation for the network equipment;

· rules of technical operations of the "Cell Mobile Communication Network";

· applicable branch norms, standards and rules;

· regulations (rules, guidelines, instructions, orders etc.) of state
authorities issued by them within the limits of their competence and approved in
accordance with the procedure applicable in the Russian Federation.

 

3.1.2. The Parties oblige to keep serviceable terminal equipment and
communication facilities and to avoid connection to their network of equipment
not having a certificate of compliance from the Ministry of Information
Technologies and Communications of the Russian Federation.

 

3.1.3. The Parties undertake to carry out thorough control of quality of service
of calls in their networks.

 

3.1.4. The Customer obliges to ensure transmission to the Provider's network of
the number of the calling Subscriber in the Operator's communication network in
the format Е164.

 

3.1.5. At the request of either of the Parties to provide data on quality of
communication via the digital track, to agree upon testing of the digital track
between terminal points.

 

3.1.6. To immediately find out reasons for incompliance of quality of provided
services with norms of quality determined in section 2 of this Annex and to take
efforts to eliminate such reasons.

 

3.1.7. To immediately arrange for notification in case of accidents and damages
and to take coordinated efforts to restore communications.

 

3.1.8. Control of quality of communications shall be exercised by observation
and control systems as well as sub-systems for management of the network which
shall be activated at the Provider's equipment and the Connection Point.
Requirements to network control sub-systems are specified in МСЭ-Т.

 



 

18

 

3.1.9. Interaction of technical personnel of the Provider and the Customer in
case of deterioration of quality of communication:

·The personnel of the input direction is responsible for checks and
identification of reasons for failure of check connections.

·Upon submission of a request from an Operator's Subscriber, the technical
personnel shall check correctness of sequence of digits dialed up by the
Subscriber to reach the required direction, control dialups to confirm
non-passages in that direction.

·If non-passage in this direction is found out, the technical personnel of the
Party who revealed the problem shall, together with the technical personnel of
the other Party, carry out tests and find out the reasons for such non-passage
(failures, mistakes in software, loss of information or other).

·Requests due to non-passage may be accepted only from the technical personnel
at telephone numbers mentioned in Annex No. 7 to this Contract. Within [●]*
after receipt of the request, the personnel of the other Party shall inform on
reasons for the failure and terms of elimination thereof.

·In case of failure of equipment of one of the Parties and restoration of its
serviceability, the technical personnel of the Party whose equipment failed
shall inform the personnel of the other Party to that effect at the telephone
numbers mentioned in Annex No. 7 to this Contract.

·In any case, the time of submission of the request, time of elimination of the
damage, reasons, full name of the executor shall be fixed by both Parties in the
minutes.

 

3.1.10. In case of necessity of execution of planned, repair or preventive works
by the Parties on their switching equipment, the Parties will send to each other
a written notice by phone, fax or email at the details specified in Annex No. 7
hereto not later than 1 (One) business day prior to the planned date of works.
At that, the Parties shall attempt to choose and agree upon such time of works
as will impact the least the quality of provided services.

 

3.2. QUALITY CRITERIA for dialup connection for the purpose of simultaneous
transmission of speech and image (Video call)

 

The level of lost calls in any direction shall not exceed 1% per hour of the
maximum load (HML).

 

Intensity of load on signal lines shall not exceed 0.2 Erl per signal line. In
case of continuous excess of real values of load intensity above the mentioned
one, the Parties agree to arrange for additional signal lines within three days
since the date of reasoned request of one of the Parties.

 

Minutes of operative and technical cooperation of the Parties

 

3.2.1 The Parties oblige to maintain technical facilities and devices in their
networks and to ensure due functioning thereof in accordance with:

· technical documentation for the network equipment;

· rules of technical operations of the "Cell Mobile Communication Network";

· applicable branch norms, standards and rules;

· regulations (rules, guidelines, instructions, orders etc.) of state
authorities issued by them within the limits of their competence and approved in
accordance with the procedure applicable in the Russian Federation.

 

3.2.2. The Parties oblige to keep serviceable terminal equipment and
communication facilities and to avoid connection to their network of equipment
not having a certificate of compliance from the Ministry of Information
Technologies and Communications of the Russian Federation.

 

3.2.3. The Parties undertake to carry out thorough control of quality of service
of calls in their networks.

 

 



 

* Omitted pursuant to request for confidential treatment.

 



 

19

 

 

3.2.4. The Customer obliges to ensure transmission to the Provider's network of
the number of the calling Subscriber in the Operator's communication network in
the format Е164.

 

3.2.5. At the request of either of the Parties to provide data on quality of
communication via the digital track, to agree upon testing of the digital track
between terminal points.

 

3.2.6. To immediately find out reasons for incompliance of quality of provided
services with norms of quality determined in section 2 of this Annex and to take
efforts to eliminate such reasons.

 

3.2.7. To immediately arrange for notification in case of accidents and damages
and to take coordinated efforts to restore communications.

 

3.2.8. Control of quality of communications shall be exercised by observation
and control systems as well as sub-systems for management of the network which
shall be activated at the Provider's equipment and the SC MCS of the Customer.
Requirements to network control sub-systems are specified in МСЭ-Т.

 

3.2.9. Interaction of technical personnel of the Provider and the Customer in
case of deterioration of quality of communication:

· The personnel of the input direction is responsible for checks and
identification of reasons for failure of check connections.

· Upon submission of a request from an Operator's Subscriber, the technical
personnel shall check correctness of sequence of digits dialed up by the
Subscriber to reach the required direction, control dialups to confirm
non-passages in that direction.

· If non-passage in this direction is found out, the technical personnel of the
Party who revealed the problem shall, together with the technical personnel of
the other Party, carry out tests and find out the reasons for such non-passage
(failures, mistakes in software, loss of information or other).

· Requests due to non-passage may be accepted only from the technical personnel
at telephone numbers mentioned in Annex No. 7 to this Contract. Within [●]*
after receipt of the request, the personnel of the other Party shall inform on
reasons for the failure and terms of elimination thereof.

· In case of failure of equipment of one of the Parties and restoration of its
serviceability, the technical personnel of the Party whose equipment failed
shall inform the personnel of the other Party to that effect at the telephone
numbers mentioned in Annex No. 7 to this Contract.

· In any case, the time of submission of the request, time of elimination of the
damage, reasons, full name of the executor shall be fixed by both Parties in the
minutes.

 

3.2.10. In case of necessity of execution of planned, repair or preventive works
by the Parties on their switching equipment, the Parties will send to each other
a written notice by phone, fax or email at the details specified in Annex No. 7
hereto not later than 1 (One) business day prior to the planned date of works.
At that, the Parties shall attempt to choose and agree upon such time of works
as will impact the least the quality of provided services.

 

3.3.QUALITY CRITERIA when transmitting SMS/MMS/USSD messages

 

Time of response of the Information Center of the Provider to a Request from the
Subscriber shall not exceed 10 seconds taking into account time from receipt of
the Request from the Subscriber by the Provider will transmission of the
response to the Subscriber.

 

Minutes of operative and technical cooperation of SMS/MMS/USSD technologies

 

 



 

* Omitted pursuant to request for confidential treatment.

 



 

20

 

 

3.3.1. The Provider is responsible for serviceability of equipment (service) in
the area of responsibility of the Provider.

 

3.3.2. The Customer is responsible for serviceability of equipment in the area
of responsibility of the Customer.

 

3.3.3. Serviceability of the software and hardware complex of the Provider and
connection with the Customers's equipment shall be monitored from the working
place of the responsible person of the Provider. Monitoring includes control of
the status of connection and current load of the software and hardware complex.

 

3.3.4. If impossibility of sending messages is revealed, the on-duty personnel
of the Provider will identify the reason for break of communications.

 

3.3.5. If it is impossible to connect the Connection Point, the on-duty
personnel of the Provider will inform the on-duty personnel of the Customer
thereon and will carry out joint works with it to restore the communication
channel. At the same time the on-duty personnel of the Provider, if necessary,
together with the on-duty personnel of the Customer, will take efforts to switch
its equipment to another access channel.

 

3.3.6. All events of breaks in communications will be fixed in appropriate
documentation of on-duty shifts of the Parties with compulsory indication of
time, measures taken and family names of officials engaged to restore
communications.

 

 

Signatures of the Parties 

 

On behalf of the Customer:

 

V.Y. Starodubov/_/s/ Starodubov__________________/

 

On behalf of the Provider:

 

Ts. Kh. Katsaev /_/s/ Katsaev_____________________/

 

 



 

21

 

[English translation from the original Russian language document]

 

 



 

Annex No. 2 

to Contract No. CPA/ML-17 

dated the 1st of March 2013 



 

 

Procedure for Interaction between the Parties when Preparing Responses to
Probable Claims and Complaints

 

Moscow

the 1st of March 2013

 

ZAO "MegaLabs", incorporated and registered in accordance with laws of the
Russian Federation, hereinafter referred to as the "Customer", represented by
the Director on Operating activities V.Y. Starodubov, acting on the basis of
power of attorney No. 16-CEO-Ish-459/12 dated 07.12.2012, on the one hand,
                                 and TOT MONEY LLC, incorporated and registered
in accordance with laws of the Russian Federation, hereinafter referred to as
the "Provider", represented by its General Director, Ts.Kh. Katsaev, acting on
the basis of the Articles of Association, on the other hand (hereinafter the
Customer and the Provider are collectively referred to as the "Parties" and
individually, as the "Party"), mutually agree as follows:

 

1. If the Customer reveals any event of default by the Provider by any of the
methods specified in clause 2.2.6 of the Contract, the Customer shall notify the
Provider in writing or by email within one (1) calendar day after such default
is revealed, in accordance with the contact details contained in Annex No. 7 to
this Contract.

 

2. Upon receipt of confirmed information of default revealed by the Customer by
any of the methods specified in paragraph 2.2.6 of the Contract from the
Customer, the Provider shall lock the Prefix for attraction of traffic and/or
take other measures to remedy any default on services in violation of the terms
and conditions of the Contract within three (3) hours upon receipt from the
Customer of confirmed information about such event of default. The Provider
shall also take measures to remedy any event of default within its competence as
soon as practicable and within three (3) hours upon notice from the Customer
notify the Customer of any of the actions done to remedy such event of default.
The Provider shall submit evidence of remedy of such event of default or
reasoning for impossibility of remedying the event of default by the Provider
within the specified period.

 

3. If the Provider fails to remedy any confirmed event of default revealed by
the Customer by any of the methods specified in clause 2.2.6 of the Contract
within three (3) hours upon receipt of confirmed information about such event of
default from the Customer, the Customer may block for up to one (1) month the
Digital Identifiers used for the actions specified in clause 2.1.7 of the
Contract. In this case, penalties and other provisions stated in clause 4.13 of
the Contract shall apply to the Provider in any case.

 

4. Any notice sent by the Customer to the Provider with regard to written or
oral claims (demands, complaints), requests or suits or other official documents
sent to the Customer by the Subscriber or any other interested party or
competent state authorities (hereinafter, the “Claims”) as related to the
contents (including quality and reliability) of the Information Center out of
accordance with the applicable laws or provisions of this Contract, low-quality
access provision or provision no access to the Information Center, improper
advertising of the Information Center and other violations of its obligations
under the Contract specified in clause 2.1.7 of the Contract by the Provider
shall contain the following details: the Subscriber’s Number, main points of the
claim and date. The Customer shall state the approximate time of the event that
has become the reason for such Claim, specify the web resource or any other
material (mass media, SMS messages, spam in social networks, etc.) from which
the Subscriber has obtained information about the service that has become the
subject matter of the Claim, if such facts are known to it.

 



 

22

 

5. Claims shall include the following types by the service type mentioned in the
Claim:

 

5.1.Correct Service means provision of access to the Information Center of the
Provider at Subscribers’ Requests on the terms and conditions of this Contract;

 

5.2.Incorrect Service means any service whose description does not reflect the
actual situation, does not comply with the terms and conditions of the Contract,
rules established by the Customer, misinforms the Subscriber with regard to the
contents and value of the access provided to the Information Center of the
Provider at Subscribers’ Requests or service infringing the Subscriber or any
third party (including property damage);

 

5.3.Messages from competent state authorities;

 

5.4.Compromising Service means unlawful acts of third parties infringing the
Customer’s goodwill. Unlawful acts in this clause include distribution of
untrustworthy information about Prefixes used and/or services provided;
placement of public offers for provision of alleged or fictitious access to the
Information Center of the Provider without any legal effect specified in such
offers; other acts done to infringe the Customer’s goodwill only, including the
ones deemed to be unfair competition in accordance with the applicable laws of
the Russian Federation.

 

6. Upon receipt of any Claim by the Customer, the Customer shall check the Claim
with regard to the existence/lack of the Subscriber’s Request to the Information
Center of the Provider, existence/lack of tariffing the Request or violations by
the Customer when establishing connection to the Digital Identifier allocated to
the Provider. If the fact of the Subscriber’s Request is confirmed, and in the
course of the inspection no fault in the Customer’s equipment is revealed such a
Claim shall be sent by the Customer to the Provider in writing or by email for
consideration thereof with accordance with the contact details contained in
Annex No. 7 to the Contract.

 

7. Upon receipt of information about the Claim from the Customer, the Provider
shall check the contents of the Claim as related to any violation by the
Provider within one (1) calendar day.

 

8. If the Correct Service is mentioned in the Claim and access to the
Information Center at the Subscriber’s Request is provided in full, the Provider
shall send to the Customer its response for forwarding to the Subscriber within
one (1) calendar day upon receipt of information about the Claim from the
Customer. In this case, the Customer shall not apply any penalty or other terms
and conditions provided for in clause 4.13 of the Contract to the Provider.

 

9. If the Correct Service is mentioned in the Claim but the response from the
Information Center to the Subscriber is not given in full and with proper
quality, the Provider shall provide access to the Information Center on a
repeated basis at the Subscriber’s Request in full within one (1) calendar day.
After that, the Provider’s support service shall get in touch with the
Subscriber to confirm provision of access to the Information Center at the
Subscriber’s Request in full. The Provider shall send an explanation to the
Customer with regard to the fact of such Claim. In this case, the Customer shall
not apply any penalty or other terms and conditions provided for in clause 4.13
of the Contract to the Provider. If no access to the Information Center may be
provided in full for any reason beyond the Provider’s control, the Provider
shall notify the Customer thereof with provision of the relevant evidence; the
Customershall not take into account the relevant Subscriber’s Request when
calculating the Provider’s fee and addresses to the Operator to make the refund
to the Subscriber’s personal account. In this case, the Customer shall not apply
any penalty or other terms and conditions provided for in clause 4.13 of the
Contract to the Provider.

 

If the Provider provides no access to the Information Center at the Subscriber’s
Request in full once more within the period specified herein and fails to
provide evidence of impossibility to provide access to the Information Center
for any reason beyond the Provider’s control, the Customer may apply a penalty
or other terms and conditions provided for in clause 4.13 of the Contract to the
Provider.

 



 

23

 

10. If the Incorrect Service is mentioned in the Claim, the Provider shall block
the Prefix as related to the services breaching the terms and conditions of the
Contract within three (3) hours upon receipt of confirmed information about the
violation from the Customer. If the Provider has no technical capabilities and
on condition of the relevant notice to the Customer containing reasons for
absence of such technical capabilities of blocking the Prefix within three (3)
hours, the Provider may block the Prefix within twenty-four (24) hours upon
receipt of information about the Claim from the Customer. The Provider shall
also take measures to remedy the violation within its competence as soon as it
is feasible and within three (3) hours upon notice from the Customer notify the
Customer of any action to remedy the violation. In particularly complicated
cases, the Provider may extend the violation remedy period to three (3) calendar
days upon notice about such violation from the Customer. The Provider shall
submit evidence of remedy of such violation or reasoning for impossibility of
remedying the violation by the Provider within the specified period. An official
response shall be sent to the Customer for forwarding to the Subscriber within
one (1) calendar day upon receipt of information about the Claim by the
Provider. The Customer may apply a penalty or other terms and conditions
provided for in clause 4.13 of the Contract to the Provider.

 

11. If the Customer receives any message from competent state authorities about
any violation, upon receipt of such message the Customer shall immediately
notify the Provider thereof. In this regard, the Parties shall act in accordance
with clauses 2 and 3 hereof.

 

12. If the Compromising Service is mentioned in the claim, the Provider shall
within one (1) calendar day provide conclusive evidence of its noninvolvement in
the violation. In this case, such fact shall not be deemed to be evidence of the
Provider of the non-participation in violation if communication channels between
the Provider’s equipment and the Customer’s equipment (clause 2.1.17 of the
Contract) have been used for responses to Subscribers’ Requests. The Provider
may adduce any other argument to prove its noninvolvement in the violation.
Moreover, the Provider shall take any and all measures provided for in clause 2
hereof. The Customer shall consider the evidence submitted by the Provider
within five (5) business days upon receipt thereof from the Provider and make a
decision on recognition or non-recognition of the service as the Compromising
one. If the Provider submits conclusive evidence of its noninvolvement in the
violation or if the evidence submitted by the Provider is deemed reasonable and
sufficient for the Customer, the Customer shall not apply any penalty or other
terms and conditions provided for in clause 4.13 of the Contract to the
Provider.

 

13. If a written or emailed Claim is directly received by the Provider, the
Provider shall immediately notify the Customer of the receipt and nature of such
a Claim and check the fact of violation. If the fact of violation is confirmed,
the Provider shall take measures to remedy the violation in accordance with
clause 2 hereof. The Provider shall send to the person whom the Claim has been
received from its official response within three (3) business days upon receipt
of the Claim and send a copy thereof to the Customer.

 

14. The Provider and the Customer may not make any refund to the Subscriber’s
personal account upon receipt of information about any type of violations stated
herein and when considering Claims. The Operator shall be entitled to make any
refund to the Subscriber due to improper access to the Information Center of the
Provider only.

 

15. In all cases of confirmed violations resulting in material damage to the
Subscriber when connecting to the Information Center of the Provider and lack of
the Provider’s response to the Customer’s notice of the Claim within five (5)
business days the Operator, after the address of the Customer to him to make the
refund, shall reimburse the Subscriber for damages restoring the value of the
Claim to the Information Center of the Provider on the Subscriber’s account. No
Claim under which the Operator has reimbursed the Subscriber for damages shall
be taken into consideration in calculation of the Provider’s fee for the
relevant Accounting Period. If any confirmed fact of violation in relation to
the Request already taken into consideration in calculation and payment of the
fee to the Provider in the previous Accounting Periods is revealed, the Provider
shall make a refund of the fee accrued on such request to the Customer within
five (5) business days upon receipt of the relevant claim from the Customer. The
Customer may also set off the above-mentioned amount against payment of the
Provider’s fee amount for the Accounting Period immediately following.

 



 

24

 

16. The Customer and the Provider shall exchange Claim-related documents by
facsimile and/or email in accordance with the contact details contained in Annex
No. 7 to the Contract. Any notice of violations may, in addition to such
communication means, be sent to each other by the Parties by any available means
increasing efficiency of Claims processing and remedy of violations, including
from the Operator to Provider.

 

Signatures of the Parties

 

On behalf of the Customer: On behalf of the Provider: V.Y. Starodubov /_/s/
Starodubov______________/ Ts.Kh. Katsaev /_/s/ Katsaev______________________/

 



 

25

 

 

[English translation from the original Russian language document]

 



 

Annex No. 3 

to Contract No. CPA/ML-17 

dated March 1, 2013 



 

 

FORMS OF MONTHLY DOCUMENTS

 

1. Form of the Certificate of Provided Services

 

CERTIFICATE of Provided Services No.____

 

Under Contract No. _______________ dated _________ ____ 20____

Moscow

_________ ____ 20____

 

ZAO "MegaLabs", incorporated and registered in accordance with laws of the
Russian Federation, hereinafter referred to as the "Costumer", represented by
the Director on Operating activities V.Y. Starodubov, acting on the basis of
power of attorney No. 16-CEO-Ish-459/12 dated 07.12.2012, on the one hand,
                                      and TOT MONEY LLC represented by its
General director, Ts.Kh. Katsaev, acting on the basis of the Articles of
Association, hereinafter referred to as the "Provider", on the other hand
(hereinafter collectively referred to as the "Parties" and individually as the
"Party"), enter into this certificate and agree as follows:

 

1. Pursuant to the terms and conditions of Contract No. __/_________ dated
_________ ____ 20____ (hereinafter, the “Contract”), the Provider has provided
access from the Connection Point to the Information Center of the Provider and
attracted traffic for the Accounting Period from _________ ____ to _________
____ 20____.

 



No.

 

 

 

Digital Identifier

Transportation technology (SMS, MMS, USSD, Voice Call, Video Call) Output
Traffic volume (number of SMS,MMS, USSD messages in pieces, Voice Calls and
Video Calls in min.) Input Traffic volume (number of SMS,MMS, USSD messages in
pieces, voice calls and video calls in min.)   Fee of the Provider, calculated
in accordance with equation specified in Annex No. 5 to the present Part(in
rubles, exclusive of VAT) Total fee amount payable to Provider (in rubles,
exclusive of VAT) Fee amount payable to Provider (in rubles, inclusive of VAT)  
E*G H*G D1 F



 



 

26

 

1. Capital Branch 1   VOICE                   2   SMS                 3   MMS  
              4   USSD                 5   Video Calls                 Total    
                2. North-West Branch 1   VOICE                   2   SMS        
        3   MMS                 4   USSD                 5   Video Calls        
        Total                     3. Central Branch 1   VOICE                  
2   SMS                 3   MMS                 4   USSD                 5  
Video Calls                 Total                     4. Caucasian Branch 1  
VOICE                   2   SMS                 3   MMS                 4   USSD
                5   Video Calls                 Total                     5.
Povolzhskiy Branch 1   VOICE                   2   SMS                 3   MMS  
              4   USSD                 5   Video Calls                 Total    
               

 



 

27

 

6. Ural Branch 1   VOICE                   2   SMS                 3   MMS      
          4   USSD                 5   Video Calls                 Total        
            7. Siberian Branch 1   VOICE                   2   SMS              
  3   MMS                 4   USSD                 5   Video Calls              
  Total                     8. Far East Branch 1   VOICE                   2  
SMS                 3   MMS                 4   USSD                 5   Video
Calls                 Total                     Total on all Branches          
         

 

The Provider ensured access between the Connection Point and the Information
Center of the Provider and attracted traffic with sufficient quality on time and
in full. The Parties don’t have complaints to each other.

Fee amount payable to Provider is ______ (sum in words) rubles, inclusive of VAT
18% _____ (sum in words) rubles.

 



 

28

 

2.List of violations subject to penalty made by the Provider:

 

Sufficient clause of this Part

Fee amount payable to Provider for the Accounting period when the violations
happened exclusive charge-off for the Previous Accounting Period

E*G+H*G-F (in rubles exclusive of VAT)

The Operator’s Branch Penalty amount (in rubles exclusive of VAT)**            
    Total:  

 

* VAT shall not be accrued on any penalty amount in accordance with the
applicable laws of the Russian Federation

 

3.The amount payable to the Provider (clauses 1-2) shall be ______ (in words)
rubles, inclusive of VAT 18% _____ (in words) rubles.

 

The Operator’s Branch The amount should be transferred to the Provider (clause
1-  clause 2)             Total:  

 

4.This Certificate is made and executed in two equally authentic original
copies, one for each of the Parties.

 

On behalf of the Customer:

 

 

 

On behalf of the Provider:

 

 

 

_________________________ /_______________________/ _________________
/_______________________/

 



 

29

 

2. Form of the Customer’s Report on the Input and Output Traffic Volume to
Digital Identifiers

 

REPORT

on the Input and Output Traffic Volume to Digital Identifiers No. ____

and Revealed Violations of the Provider

 

Under Contract No. _____________ dated _________ ____ 20___

Moscow

_________ ____ 2013

 

Pursuant to the terms and conditions of Contract No. __/__________ dated ____
_________ 200__ entered into by and between the Operator and the Provider in the
Accounting Period from ____ _________ to ____ _________ 200__ was recorded

 

1.Traffic Volume to Digital Identifiers:

 

No. Digital Identifier Transportation technology (SMS, MMS, Voice Call, Video
Call) Output Traffic volume (number of SMS, MMS messages in pieces, minutes of
Voice Calls, and Video Calls) Input Traffic volume (number of SMS, MMS messages
in pieces, minutes of Voice Calls, and Video Calls) Output Fraud Traffic volume
(number of SMS, MMS messages in pieces, minutes of Voice Calls, and Video Calls)
Corrections for the Previous Accounting Periods the Fraud Traffic paid at the
Accounting Period (corrections in accordance with clause 3.2 of the Contract)
(number of SMS, MMS messages in pieces, minutes of Voice Calls, and Video Calls)
    1. Capital Branch 1. 0Ахх VOICE             2. 000ххх SMS             3.
667ххх MMS             4 *ххх# USSD             5 Video Calls Video Calls      
      2. North-West Branch 1. 0Ахх VOICE         2. 000ххх SMS         3. 667ххх
MMS         4 *ххх# USSD         5 Video Calls Video Calls        

 



 

30

 

 



3. Central Branch 1   VOICE                   2   SMS                 3   MMS  
              4   USSD                 5   Video Calls                 Total    
                4. Caucasian Branch 1   VOICE                   2   SMS        
        3   MMS                 4   USSD                 5   Video Calls        
        Total                     5. Povolzhskiy Branch 1   VOICE              
    2   SMS                 3   MMS                 4   USSD                 5  
Video Calls                 Total                     6. Ural Branch 1   VOICE  
                2   SMS                 3   MMS                 4   USSD        
        5   Video Calls                 Total                     7. Siberian
Branch 1   VOICE                   2   SMS                 3   MMS              
  4   USSD                 5   Video Calls                 Total                
   



 

 

 

31

 



8. Far East Branch 1. 0Ахх VOICE         2. 000ххх SMS         3. 667ххх MMS    
    4 *ххх# USSD         5 Video Calls Video Calls        



 

2.Full paid traffic volume on Digital identifiers:

No. Digital Identifier Transportation technology (SMS, MMS, Voice Call, Video
Call) Output Traffic volume (number of SMS, MMS messages in pieces, minutes of
Voice Calls, and Video Calls) Input Traffic volume (number of SMS, MMS messages
in pieces, minutes of Voice Calls, and Video Calls) Funds charge-off from the
Subscriber (in rubles exclusive VAT) 1. Capital Branch   1. 0Ахх VOICE        
2. 000ххх SMS       3. 667ххх MMS       4 *ххх# USSD       5 Video Calls Video
Calls       2. North-West Branch   1. 0Ахх VOICE         2. 000ххх SMS       3.
667ххх MMS       4 *ххх# USSD       5 Video Calls Video Calls      

 



 

32

 

 

3. Central Branch 1. 0Ахх VOICE         2. 000ххх SMS       3. 667ххх MMS      
4 *ххх# USSD       5 Video Calls Video Calls       4. Caucasian Branch 1. 0Ахх
VOICE         2. 000ххх SMS       3. 667ххх MMS       4 *ххх# USSD       5 Video
Calls Video Calls       5. Povolzhskiy Branch 1. 0Ахх VOICE         2. 000ххх
SMS       3. 667ххх MMS       4 *ххх# USSD       5 Video Calls Video Calls      
6. Ural Branch 1. 0Ахх VOICE         2. 000ххх SMS       3. 667ххх MMS       4
*ххх# USSD       5 Video Calls Video Calls       7. Siberian Branch 1. 0Ахх
VOICE         2. 000ххх SMS       3. 667ххх MMS       4 *ххх# USSD       5 Video
Calls Video Calls      

 



 

33

 

8. Far East Branch 1. 0Ахх VOICE         2. 000ххх SMS       3. 667ххх MMS      
4 *ххх# USSD       5 Video Calls Video Calls      

 

3.Fund charge-off for CbI service for the Accounting Period on the following
Digital identifiers:

No. Digital Identifier Transportation technology (SMS, MMS, Voice Call, Video
Call) Fund charge-off for CbI service (in rubles exclusive VAT) Remaining
balance for CbI service (in rubles exclusive VAT) 1. Capital Branch     1. 0Ахх
VOICE       2. 000ххх SMS     3. 667ххх MMS     4 *ххх# USSD     5 Video Calls
Video Calls     2. North-West Branch 1. 0Ахх VOICE       2. 000ххх SMS     3.
667ххх MMS     4 *ххх# USSD     5 Video Calls Video Calls     3. Central Branch
1. 0Ахх VOICE       2. 000ххх SMS     3. 667ххх MMS     4 *ххх# USSD     5 Video
Calls Video Calls    

 



 

34

 

 

4. Caucasian Branch 1. 0Ахх VOICE       2. 000ххх SMS     3. 667ххх MMS     4
*ххх# USSD     5 Video Calls Video Calls     5. Povolzhskiy Branch 1. 0Ахх VOICE
      2. 000ххх SMS     3. 667ххх MMS     4 *ххх# USSD     5 Video Calls Video
Calls     6. Ural Branch 1. 0Ахх VOICE       2. 000ххх SMS     3. 667ххх MMS    
4 *ххх# USSD     5 Video Calls Video Calls     7. Siberian Branch 1. 0Ахх VOICE
      2. 000ххх SMS     3. 667ххх MMS     4 *ххх# USSD     5 Video Calls Video
Calls    

 



 

35

 

 

8. Far East Branch 1. 0Ахх VOICE       2. 000ххх SMS     3. 667ххх MMS     4
*ххх# USSD     5 Video Calls Video Calls              

 

4.Fund charge-off for CbI service for the Previous Accounting Periods on the
following Digital identifiers:

No. Digital Identifier Transportation technology (SMS, MMS, Voice Call, Video
Call)  Fund charge-off for CbI service (in rubles exclusive VAT) The Previous
Accounting Period (month, year) 1. Capital Branch   1. 0Ахх VOICE       2.
000ххх SMS     3. 667ххх MMS     4 *ххх# USSD     5 Video Calls Video Calls    
2. North-West Branch 1. 0Ахх VOICE       2. 000ххх SMS     3. 667ххх MMS     4
*ххх# USSD     5 Video Calls Video Calls     3. Central Branch 1. 0Ахх VOICE    
  2. 000ххх SMS     3. 667ххх MMS     4 *ххх# USSD     5 Video Calls Video Calls
   

 



 

36

 

4. Caucasian Branch 1. 0Ахх VOICE       2. 000ххх SMS     3. 667ххх MMS     4
*ххх# USSD     5 Video Calls Video Calls     5. Povolzhskiy Branch 1. 0Ахх VOICE
      2. 000ххх SMS     3. 667ххх MMS     4 *ххх# USSD     5 Video Calls Video
Calls     6. Ural Branch 1. 0Ахх VOICE       2. 000ххх SMS     3. 667ххх MMS    
4 *ххх# USSD     5 Video Calls Video Calls     7. Siberian Branch 1. 0Ахх VOICE
      2. 000ххх SMS     3. 667ххх MMS     4 *ххх# USSD     5 Video Calls Video
Calls     8. Far East Branch 1. 0Ахх VOICE       2. 000ххх SMS     3. 667ххх MMS
    4 *ххх# USSD     5 Video Calls Video Calls                

 



 

37

 

On behalf of the Customer:

 

 

 

On behalf of the Provider:

 

 

 

  _________________ /_______________________/

_____________ /_______________________/ 

 

 

Form of the Customer’s Report on the Input and Output Traffic Volume to Digital
Identifiers

 

On behalf of the Customer:

 

 

 

On behalf of the Provider:

 

 

 

V.Y. Starodubov /_/s/ Starodubov______________________/ Ts.Kh. Katsaev /_/s/
Katsaev______________________/

 



 

38

 



 

CONFIDENTIAL TREATMENT

The registrant is requesting confidential treatment of certain information which
has been omitted from this Annex. The omitted information has been separately
filed with the Securities and Exchange Commission.



 

[English translation from the original Russian language document]

 



 

Annex No. 4 

to Contract No. ML-17 

dated the 1st of March 2013 



 

 

LIST OF ALLOCATED DIGITAL IDENTIFIERS

 

Moscow

the 1st of March 2013

 

ZAO "MegaLabs", incorporated and registered in accordance with laws of the
Russian Federation, hereinafter referred to as the "Customer", represented by
Director on Operating activities V.Y. Starodubov, acting on the basis of power
of attorney No. 16-CEO-Ish-459/12 dated 07.12.2012, on the one
hand,                                   and TOT MONEY LLC, incorporated and
registered in accordance with laws of the Russian Federation, hereinafter
referred to as the "Provider", represented by its General Director, Ts. Kh.
Katsaev, acting on the basis of the Articles of Association, on the other hand
(hereinafter the Customer and the Provider are collectively referred to as the
"Parties" and individually, as the "Party"), mutually agree as follows:

 

In the Operator’s communication network, the following Digital Identifiers are
allocated for the Provider with the following tariff rates for the Subscriber,
and the following technologies and connection methods are used:

 

No.

Digital Identifier

 

Contents of Information Center of Provider

Transportation technology

(SMS, MMS, USSD, voice call, video call)

 

Tariff rate for Subscriber*, in rubles, exclusive of VAT Connection method
Territory of Digital Identifier 1. 2151 Entertainment and information service,
partner programs SMS [●]** SMPP All Branches of the Operator 2. 3151
Entertainment and information service, partner programs SMS [●]** SMPP All
Branches of the Operator 3. 6151 Entertainment and information service, partner
programs SMS [●]** SMPP All Branches of the Operator



 



** Omitted pursuant to request for confidential treatment.



 

39

 

4. 7151 Entertainment and information service, partner programs SMS [●]** SMPP
All Branches of the Operator 5. 8151 Entertainment and information service,
partner programs SMS [●]** SMPP All Branches of the Operator 6. 9151
Entertainment and information service, partner programs SMS [●]** SMPP All
Branches of the Operator 7. 2858 Entertainment and information service, partner
programs SMS [●]** SMPP All Branches of the Operator 8. 3858 Entertainment and
information service, partner programs SMS [●]** SMPP All Branches of the
Operator 9. 2855 Entertainment and information service, partner programs SMS
[●]** SMPP All Branches of the Operator 10. 3855 Entertainment and information
service, partner programs SMS [●]** SMPP All Branches of the Operator 11. 7155
Entertainment and information service, partner programs SMS [●]** SMPP All
Branches of the Operator 12. 7255 Entertainment and information service, partner
programs SMS [●]** SMPP All Branches of the Operator 13. 000050 Entertainment
and information service, partner programs SMS [●]** SMPP Far East Branch of the
Operator 14. 000070 Entertainment and information service, partner programs SMS
[●]** SMPP Far East Branch of the Operator 15. 9891 Entertainment and
information service, partner programs SMS [●]** SMPP All Branches of the
Operator 16. 9892 Entertainment and information service, partner programs SMS
[●]** SMPP All Branches of the Operator 17. 9893 Entertainment and information
service, partner programs SMS [●]** SMPP All Branches of the Operator 18. 9894
Entertainment and information service, partner programs SMS [●]** SMPP All
Branches of the Operator 19. 9895 Entertainment and information service, partner
programs SMS [●]** SMPP All Branches of the Operator 20. 9896 Entertainment and
information service, partner programs SMS [●]** SMPP All Branches of the
Operator

 

 



 



** Omitted pursuant to request for confidential treatment.

 



 

40

 

* - the Subscriber’s Request shall be rated using the SMS technology for each
SMS request sent by the Subscriber to the Digital Identifier;

 

- access of Subscribers registered in the Operator’s network to the Information
Center of the Provider shall be rated using the MMS technology depending on fact
of each MMS request sent by the Subscriber to the Digital Identifier.

 

- access of Subscribers registered in the Operator’s network to the Information
Center of the Provider shall be rated using the USSD technology for each USSD
request sent by the Subscriber to the Digital Identifier;

 

- access of Subscribers and Visitors to the Information Center of the Provider
using a dialup connection shall be rated on a per-minute basis provided that
connections exceeding three (3) seconds (starting from the 4th second) shall be
rated. A response from the Information Center of the Provider shall be deemed to
be the connection start. The connection time shall be calculated from the
connection start.

 

Signatures of the Parties 

 

On behalf of the Customer:

 

V.Y. Starodubov /_/s/ Starodubov___________/

 

On behalf of the Provider:

 

Ts.Kh. Katsaev /_/s/ Katsaev_______________/

 

 



 

41

 

 



 

CONFIDENTIAL TREATMENT

The registrant is requesting confidential treatment of certain information which
has been omitted from this Annex. The omitted information has been separately
filed with the Securities and Exchange Commission.



 

[English translation from the original Russian language document]

 



 

Annex No. 5 

to Contract No. ML-17 

dated the 1st of March 2013 



 

 

MINUTES OF AGREEMENT UPON THE AMOUNT OF THE PROVIDER’S FEE

 

 

Moscow

the 1st of March 2013

 

ZAO "MegaLabs", incorporated and registered in accordance with laws of the
Russian Federation, hereinafter referred to as the "Costumer", represented by
the Director on Operating activities V.Y. Starodubov, acting on the basis of
power of attorney No. 16-CEO-Ish-459/125/259-12 dated 07.12.2012, on the one
hand,                                           and TOT MONEY LLC, hereinafter
referred to as the "Provider", represented by its General Director Ts.Kh.
Katsaev, acting on the basis of the Articles of Association, on the other hand
(hereinafter the Customer and the Provider are collectively referred to as the
"Parties" and individually, as the "Party"), mutually agree as follows:

 

The Provider’s fee for attraction of the Output Traffic to the Digital
Identifier in accordance with Annex No. 4 to this Contract shall be specified in
accordance with the following equation:

 

 

[●]**

 

where:

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

 



 



** Omitted pursuant to request for confidential treatment.

 



 

42

 

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

[●]**

 

 



 



** Omitted pursuant to request for confidential treatment.

 



 

43

 

5.1. Values of different types of traffic going through by the Operator and/or
the Customer to/from the Provider:

 

Transportation technology Rated unit Value of traffic unit used for settlements
with Provider (in rubles), exclusive of VAT Connection method USSD Paid USSD
request [●]** connection via Internet SMS SMS [●]** connection via Internet
Dialup connection * minute [●]** direct connection to the Operator’s switch
device minute [●]** connection through redirection of calls Video call minute
[●]** direct connection to the Operator’s switch device MMS MMS [●]** connection
via Internet

 

*- access of Subscribers (including Visitors) to the Information Center of the
Provider using a dialup connection shall be rated on a per-minute basis provided
that connections exceeding three (3) seconds (starting from the 4th second)
shall be rated. A response from the Information Center of the Provider shall be
deemed to be the connection start. The connection time shall be calculated from
the connection start;

 

5.2. The basic ratio of the Provider’s fee shall be specified as follows:

 

5.2.1. Based on the traffic attracted by the Provider for the Moscow Branch, the
Northwest Branch, the Caucasian Branch, and the Volga-Region Branch of the
Operator:

 

 

Kz

 

(total monthly value of Output Traffic of the Accounting Period, in rubles,
exclusive of VAT)

 

 

 

Gz

 

(basic ratio of Provider’s fee)

 

[●]** [●]** [●]** [●]** [●]** [●]** [●]** [●]** [●]** [●]** [●]** [●]**

 

 

 



 



** Omitted pursuant to request for confidential treatment.

 



 

44

 

5.2.2. Based on the traffic attracted by the Provider for the Central Branch and
the Siberian Branch of the Operator:

 

 

Kz

 

(total monthly value of Output Traffic of the Accounting Period, in rubles,
exclusive of VAT)

 

 

 

Gz

 

(basic ratio of Provider’s fee)

 

[●]** [●]** [●]** [●]** [●]** [●]** [●]** [●]** [●]** [●]** [●]** [●]**

 

 

5.2.3. Based on the traffic attracted by the Provider for the Ural Branch and
the Far-East Branch of the Operator:

 

 

 

Kz

 

(total monthly value of Output Traffic of the Accounting Period, in rubles,
exclusive of VAT)

 

 

 

Gz

 

(basic ratio of Provider’s fee)

 

[●]** [●]** [●]** [●]** [●]** [●]** [●]** [●]** [●]** [●]** [●]** [●]**

 

 



 



** Omitted pursuant to request for confidential treatment.

 

 

45



 

Signatures of the Parties

 

 

On behalf of the Customer:

 

V.Y. Starodubov /_/s/ Starodubov___________________/

 

On behalf of the Provider:

 

Ts.Kh. Katsaev /_/s/ Katsaev______________________/

 

 



 

46

 

 

[English translation from the original Russian language document]

 



 

Annex No. 6

to Contract No. CPA/ML-17

dated the 1st of March 2013



 

PROCEDURE FOR VERIFICATION OF DATA OF ADMITTED TRAFFIC

 

Moscow

the 1st of March 2013

 

ZAO "MegaLabs", incorporated and registered in accordance with laws of the
Russian Federation, hereinafter referred to as the "Customer", represented by
the Director on Operating activities V.Y. Starodubov, acting on the basis of
power of attorney No. 16-CEO-Ish-459/12 dated 07.12.2012, on the one hand,
                                and TOT MONEY LLC, incorporated and registered
in accordance with laws of the Russian Federation, hereinafter referred to as
the "Provider", represented by its General Director, Ts.Kh. Katsaev, acting on
the basis of the Articles of Association, on the other hand, mutually agree as
follows:

 

1. In the event of any discrepancy in reports prepared by the Customer and the
Provider exceeding five percent (5%) the Customer shall not sign the Certificate
of Provided Services received from the Provider until the reasons for such
discrepancy are given. The Customer shall pay a fee to the Provider in
accordance with its own data until the reasons for such discrepancy are given.
In order to clear up the reasons for discrepancy of reported data, the Parties
shall make a detailed reconciliation and appoint their duly authorized
representatives to make a decision on how to remedy such controversy. An agreed
decision of such representatives of the Parties shall be executed in the form of
a written until the last day of the month immediately following the Accounting
Period, and such report shall contain the value of services provided in the
relevant Accounting Period. If according to the Report data it is necessary to
adjust earlier made calculations, the above-mentioned adjustment shall be
reflected in the immediately following Accounting Period in accordance with the
procedure specified in the provisions of the applicable laws of the Russian
Federation. The Certificate of Provided Services shall be signed during the
Report execution period.

 

2. If the reasons for discrepancy include absence of data about the Output
Traffic on the equipment of the Operator and/or the Customer or absence of
registered Input Traffic in response to the Output Traffic, such traffic shall
be deemed unpaid by the Subscribers, and no fee shall be paid to the Provider
for attraction of such traffic.

 

3. If the reasons for discrepancy include failure to pay of the Output Traffic
by Subscribers, no fee shall be paid to the Provider for attraction of such
traffic.

 

4. If one of the Parties does not recognize reconciliation results or if one of
the Parties refuses to provide traffic-related data for reconciliation, the
Parties shall act in accordance with clauses 6.4 and 6.5 of the Contract.

 

5. If one of the Parties fails to provide data for reconciliation, the other
Party’s data shall be used for calculations as mutually agreed by the Parties.

 

Signatures of the Parties

 

On behalf of the Customer: On behalf of the Provider: V.Y. Starodubov / /s/
Starodubov________________/ Ts. Kh. Katsaev /_/s/ Katsaev_____________________/

 

 



 

47

 



 

CONFIDENTIAL TREATMENT

The registrant is requesting confidential treatment of certain information which
has been omitted from this Annex. The omitted information has been separately
filed with the Securities and Exchange Commission.



 

[English translation from the original Russian language document]

 

 



 

Annex No. 7

to Contract No. CPA/ML-17

dated the 1st of March 2013 



 

Moscow

the 1st of March 2013

 

CONTACT DETAILS OF THE PARTIES

 

1. CONTACT PERSONS OF THE PARTIES:

 

1.1 Contact persons of the Provider:

 

Area of work Contact person Contact details 1. Technical issues

[●]*

 

[●]*

[●]*

[●]*

[●]*

[●]*

2. Settlement issues [●]*

[●]*

[●]*

3. Quality-related claims Duty shift; Head of the Quality Control Service [●]*
[●]*

[●]*

[●]* (for urgent claims or claims without response. Not for transfer to
subscribers)

4. General issues [●]*

[●]*

[●]*

 

1.2 Contact persons of the Customer:

 

Area of work Contact person Contact details 1. Technical issues

[●]*

 

[●]*

[●]*

[●]*

[●]*

[●]*

[●]*

[●]*

[●]*

2. Settlement issues [●]*

[●]*

[●]*

 

 

 



 

* Omitted pursuant to request for confidential treatment.

 



 

48

 

3.  Issues related to allocation of Digital identifiers [●]*

[●]*

[●]*

4.  Technical issues Duty shift  ZAO "MegaLabs"

[●]*

[●]*

[●]*

 

Signatures of the Parties

 

On behalf of the Customer:

 

 

 

On behalf of the Provider:

 

 

 

V.Y. Starodubov /_/s/ Starodubov_________________/ Ts. Kh. Katsaev /_/s/
Katsaev_____________________/

 

 

 



 

* Omitted pursuant to request for confidential treatment.

 



 

49

 

[English translation from the original Russian language document]

 



 

Annex No. 8 

to Contract No. CPA/ML-17 

dated the 1st of March 2013 



 

Form of the Provider’s Request for Determination of Contents of the Information
Center of the Provider

 

Contents of Information Center of Provider   Provider   Digital Identifier  
Service value, tariff class level (exclusive of VAT)   Website   Start date of
service   End date of service  

 

A request shall contain the following parts:

 

1. Short Description

In this part, options provided by the service are described in a few sentences,
including description of technologies it is based on (voice, SMS, MMS, etc.) and
partners providing such service functionality.

 

2. Extended Description

With a complicated functionality, key features may be described in more detail.
It may include information about additional options and standard scenarios for
use of the service for the Subscriber. The text should not be overloaded with
technical details but should form the Subscriber’s need for the proposed
service.

 

3. How to Use It

This part shall contain a stagewise description of the Subscriber’s actions the
Subscriber should do in order to use the service, including the key request
parameters. It should include a description of results of the Subscriber’s
actions, i.e. the resulting part of the service as seen by the Subscriber should
be described.

 

4. Additional Information

This part should include advertising sites where information about the service
may be found.

 

5. Limitations

This part should include, whenever possible, all limitations resulting in the
failure to use the service. Such limitations may be territorial (Moscow –
regions – roaming), tariff (advance – credit), hardware (telephone models),
syntactic (request formats), logical (consequence of interaction with the
service software, functional, etc.

 

6. Appendices

This part contains all possible lists of headers, key words and other
service-related reference information.

 



 

50

 

Signature of the Provider

Duly authorized person, full name

Date Seal

 

Form of Provider’s request on definition of the maintenance of Information
center of Provider we approve:

 

On behalf of the Customer:

 

On behalf of the Provider:

 

V.Y. Starodubov /_/s/ Starodubov_________________/ Ts.Kh. Katsaev /_/s/
Katsaev____________________/

 



 

 

 

